Citation Nr: 1231449	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in November 2008.  Transcripts of the hearings are of record.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to noise exposure during active duty service.  

2.  The Veteran's cervical spine disability, diagnosed as degenerative disc disease, degenerative changes, and cervical stenosis, was demonstrated years after service and is not etiologically related to a disease or injury in service.

3.  The Veteran's bilateral shoulder disability, diagnosed as shoulder impingement and degenerative changes, was demonstrated years after service and is not etiologically related to a disease or injury in service.

CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's cervical degenerative disc disease, degenerative changes, and cervical stenosis were not incurred in or aggravated by active service, nor may their incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The Veteran's bilateral shoulder impingement and degenerative changes were not incurred in or aggravated by active service, nor may their incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Service Connection for Tinnitus

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to acoustic trauma during his active service as a quarry machine operator.  The record establishes the presence of current tinnitus.  Although a VA audiologist who examined the Veteran in September 2007 concluded that the Veteran's complaints were more consistent with transient head noise, the Veteran has consistently reported having ringing in his ears in statements to VA.  The Veteran is considered competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent, such as tinnitus); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Additionally, while service treatment records are negative for findings or complaints of tinnitus, the Veteran reported in November 2008 that he was exposed to acoustic trauma as part of his military service near various rock quarries.  He testified in May 2012 that he consistently served near rock quarries and was exposed to noise through heavy machinery such as rock crushers and blasting that occurred in the quarry.  Personnel records document that the Veteran served as a quarry machine operator in the Republic of Vietnam, and service connection is in effect for bilateral hearing loss due to in-service acoustic trauma.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

Regarding the third element of service connection, a nexus between the current disability and the in-service injury, the Veteran has reported a continuity of symptoms since service.  In November 2008 and May 2012, the Veteran testified that he experienced tinnitus since active duty service.  The Board finds that the continuity of symptoms reported by the Veteran is credible and establishes a nexus linking his tinnitus to active duty service.  See 38 C.F.R. § 3.303(b).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for tinnitus is granted.  
	

Service Connection Cervical Spine and Bilateral Shoulders

The Veteran contends that service connection is warranted for disabilities of the cervical spine and bilateral shoulders as they were incurred due to injury during active duty service.  The Veteran testified in May 2012 that he injured his neck and shoulders during service while lifting a piece of machinery.  He received treatment after the injury and has experienced continuous pain in the neck and shoulder since that time.  

The record demonstrates the presence of current cervical and shoulder disabilities.  The Veteran was diagnosed with degenerative disc disease and degenerative changes of the cervical spine upon VA examinations in September 2007 and December 2008.  Although the VA examiners did not identify a specific bilateral shoulder disability, treatment records from the Houston VA Medical Center (VAMC) show consistent findings of bilateral shoulder impingement since October 2004.  A May 2011 right shoulder X-ray also indicated mild degenerative changes in the AC joint.  The Veteran has also received VA treatment for cervical stenosis and impingement syndrome throughout the claims period. 

Service records also document an in-service injury to the back and shoulders.  In June 1969, the Veteran reported injuring his back while lifting a welding machine.  He complained of pain in his right shoulder blade and a muscle strain was diagnosed.  The Veteran's neck and upper extremities were normal at the April 1970 examination for separation and the Veteran denied experiencing a painful or "trick" shoulder or back trouble of any kind.  Although the June 1969 treatment record does not note any complaints specifically related to the neck or left shoulder, the Veteran is competent to report that they were injured during service.  The Board will therefore resolve reasonable doubt in the Veteran's favor with respect to the presence of an in-service injury, and the first two elements of service connection are met.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic conditions were diagnosed during service or noted on the April 1970 separation examination.  There is also no evidence of degenerative changes in the cervical spine or shoulders within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the claimed shoulder disability dates from February 1983, when the Veteran complained of left shoulder pain to his private physician.  There are no other complaints or findings related to the shoulders until July 1990, more than seven years later, when the Veteran was referred to physical therapy for shoulder syndrome.  The earliest evidence pertaining to the neck dates from the year 2000, when the Veteran received private treatment for neck soreness following a motor vehicle accident.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's current cervical spine and shoulder disabilities were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has reported a continuity of symptoms since service.  The history he provided during the November 2008 and May 2012 hearings was that he began to experience pain in his neck and shoulders during active duty service that has continued to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous symptoms is not credible.  While he testified that his neck and shoulder pain began during service, service records do not document any complaints or treatment related to the neck or shoulders after the back injury in July 1969.  There was no findings of a chronic neck or shoulder disability during service, and no complaints or diagnoses were recorded at the April 1970 separation examination.  In fact, the Veteran's neck and upper extremities were found to be normal upon physical examination and he specifically denied experiencing any neck or shoulder pain on the accompanying report of medical history.  

The post-service treatment records also contain findings and statements from the Veteran that refute his more recent reports regarding a continuity of symptoms.  As noted above, there is no evidence of neck or shoulder disabilities until several years after the Veteran's discharge from active duty service, and with respect to the cervical spine, no complaints specific to the neck until after a motor vehicle accident in 2000.  The Veteran has also consistently denied experiencing any injury or trauma to the cervical spine or shoulders while receiving treatment at the Houston VAMC.  For example, in July 2003, June 2004, and March 2007, he denied a history of injury and the only reports of an in-service injury to the neck and shoulders date from after his claim for monetary benefits was received.  The Board finds that the contents of the service records and the Veteran's inconsistent statements made for compensation purposes many years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The competent medical evidence of record also weighs against the claim.  None of the Veteran's VA or private physicians have provided opinions in support of the Veteran's contentions.  The September 2007 VA examiner, while not addressing the Veteran's in-service back injury and shoulder muscle strain, found that the cervical condition noted on an August 2002 MRI was consistent with age-related degenerative disc disease and was not indicative of a disability related to trauma.  The examiner also noted that cervical stenosis, as diagnosed at the VAMC, is not caused by trauma.  The December 2008 VA examiner also concluded that the Veteran's minimal degenerative changes of the cervical spine were consistent with age and opined that the cervical spine and shoulder disabilities were not connected to or aggravated by active service.  The basis for this opinion was the lack of additional complaints related to the neck and shoulders after the July 1969 muscle strain and the absence of medical evidence of chronic ongoing conditions after service (to include the years that passed before the Veteran sought private treatment).  This medical opinion was based on an accurate presentation of the facts of the case and was supported by a well-reasoned rationale that included specific reference to medical and lay evidence included in the record.  It is therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the testimony of the Veteran connecting his cervical spine and shoulder disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of neck and shoulder pain, but has found that the Veteran's reports regarding a continuity of symptoms are not credible.  In any event, the Veteran's opinion as to the cause of his disabilities simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was several years after his separation from active duty.  In addition, there is no competent medical evidence that the Veteran's cervical spine and shoulder disabilities are related to his military service.  The Board has considered the Veteran's reports of a continuity of symptoms, but has determined that these reports are not credible.  The Board therefore concludes that the evidence is against a nexus between the Veteran's disabilities and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for service connection for tinnitus, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Regarding the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June and September 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the June and September 2006 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the Veteran has stated that he underwent additional private treatment of his disabilities soon after service, in December 2007 and January 2009 statements and during the May 2012 hearing the Veteran reported that several of his private doctors had retired and records were not available for procurement.  The Veteran was also provided a proper VA examination and medical opinion in December 2008 in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a bilateral shoulder disability is denied.


REMAND

The Veteran's virtual claims file shows that he filed a notice of disagreement (NOD) in August 2012 in response to a July 2012 rating decision that denied a compensable evaluation for bilateral hearing loss.  The Veteran has not been provided a statement of the case (SOC) in response to his NOD, and a remand is therefore required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to a compensable rating for bilateral hearing loss.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


